UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 URBAN COMMONS LLC,
                                  Plaintiff,
                                                                    18-CV-8436 (JPO)
                        -v-
                                                                         ORDER
 NAUTILUS INSURANCE COMPANY,
                     Defendant.


J. PAUL OETKEN, District Judge:

       An amended civil case management plan in this action was entered on July 31, 2019.

(Dkt. No. 50.) However, the parties have filed a joint motion to further amend that civil case

management plan. (Dkt. No. 56.) The motion is GRANTED. This order confirms the new

schedule to be set:

           •   Fact discovery shall be completed by July 31, 2020.

                      o Depositions shall be completed by July 31, 2020.

                      o Requests to Admit shall be served by June 6, 2020.

           •   Expert discovery, including expert depositions, shall be completed by September

               11, 2020.

                      o Plaintiff’s expert disclosures are due by July 30, 2020.

                      o Defendant’s expert disclosures are due by August 27, 2020.

           •   The parties are scheduled to be ready for trial by October 15, 2020.

In light of the extension of these discovery deadlines, the status conference currently scheduled

for May 5, 2020 is hereby adjourned to August 4, 2020 at 11:00am.




                                                   1
      The Clerk of Court is directed to close the motion at Docket Number 56.

      SO ORDERED.

Dated: March 9, 2020
       New York, New York

                                          ____________________________________
                                                     J. PAUL OETKEN
                                                 United States District Judge




                                             2
